Case 1:19-cv-21507-MGC Document 24 Entered on FLSD Docket 06/24/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO. 1:19-cv-21507-MGC

   SEOUL SEMICONDUCTOR CO., LTD.,
   a Korean corporation, SEOUL VIOSYS
   CO., LTD., a Korean corporation,

          Plaintiffs,

          v.

   SATCO PRODUCTS, INC.,

         Defendant.
   ____________________________________/

                                JOINT SCHEDULING REPORT
         Plaintiffs Seoul Semiconductor Co., Ltd. (“Seoul Semiconductor”) and Seoul Viosys
  Co., Ltd. (“Seoul Viosys”) (collectively, “Plaintiffs”) and Defendant Satco Products, Inc.
  (“Satco”) (Plaintiffs and Satco are collectively referred to herein as “the parties”), through
  their respective counsel and pursuant to Fed. R. Civ. P. 16(b) and 26(f), S.D. Fla. L.R. 16.1,
  and this Court’s May 9, 2019 Order (ECF No. 9), respectfully submit this Joint Scheduling
  Report and Joint Proposed Scheduling Order.
            REPORT OF THE PARTIES’ FED. R. CIV. P. 26(f) CONFERENCE
  A.     The Likelihood of Settlement
         The parties have not yet engaged in formal settlement discussions, but agree that such
  discussions may begin before a formal mediation process has been scheduled. At this
  juncture, it is too early to determine the realistic prospects for settlement.
  B.     The Likelihood of Appearance in the Action of Additional Parties
         The parties have met and conferred on the issue of whether additional parties will be
  added. At this juncture, it is too early to determine whether it may be necessary to add one
  or more parties to this action, should discovery indicate that this is necessary.
  C.     Proposed Limits on the Time
         The parties respectfully direct the Court to the attached Joint Proposed Scheduling
Case 1:19-cv-21507-MGC Document 24 Entered on FLSD Docket 06/24/2019 Page 2 of 8




  Order Pursuant to Local Rule 16.1(b) (“Joint Proposed Scheduling Order”). Pursuant to the
  Court’s May 9, 2019 Order (ECF No. 9), the parties have included Attachment A: Pretrial
  Deadlines, Pretrial Conferences and Trial Date to this Joint Scheduling Report (with
  additions to the Court’s standing order bracketed and deletions struck through). To the extent
  there is any conflict between the Joint Proposed Scheduling Order and Attachment A, the
  Joint Proposed Scheduling Order shall control.
  D.     Proposals for the Formulation and Simplification of Issues
         At this time, the parties have not yet reached agreement on proposals for the
  formulation and simplification of issues but will discuss the formulation and simplification of
  issues based on the conduct of discovery in the case. The parties have agreed to work together
  to simplify the issues before any trial of this matter. Satco proposes that the case be governed
  by the Federal Circuit’s Model Order Limiting Excess Patent Claims And Prior Art, attached
  hereto as Exhibit 1. Plaintiffs, however, do not agree that the matter should be governed by
  the Federal Circuit’s Model Order Limiting Excess Patent Claims And Prior Art.
  E.     The Necessity or Desirability of Amendments to the Pleadings
         The parties have agreed to amend the pleadings if necessary by the dates set forth in
  the attached Joint Proposed Scheduling Order.
  F.     The Possibility of Obtaining Admissions Which Will Avoid Unnecessary Proofs
         The parties expect to serve interrogatories and requests for admissions that will seek
  to avoid unnecessary proofs. The parties will discuss stipulations regarding the authenticity
  of documents, electronically stored information or things, and the admissibility of evidence
  wherever possible. At this time, the parties are unaware of any need for advance rulings from
  the Court on the admissibility of evidence.
  G.     Suggestions for the Avoidance of Unnecessary Proof and of Cumulative Evidence
         At present, the parties have no suggestions but will work to avoid unnecessary proof
  and cumulative evidence.
  H.     Suggestions on the Advisability of Referring Matters to a Magistrate Judge or
         Master

         At this time, the parties do not consent to trial before the Magistrate (see Attachment
  C).


                                                 2
Case 1:19-cv-21507-MGC Document 24 Entered on FLSD Docket 06/24/2019 Page 3 of 8




  I.     A Preliminary Estimate of the Time Required for Trial
         The parties have met and conferred and have agreed to continue these discussions. At
  this juncture, Plaintiffs anticipate that they will need 5 days for a trial, and Defendant
  anticipates it will need 3 weeks for a trial.
  J.     Requested Dates for Conferences
         The parties respectfully direct the Court to the attached Joint Proposed Scheduling
  Order for proposed dates for conferences.
  K.     Discovery Issues
         The parties agree to exchange logs of documents withheld on the basis of privilege on
  a date to be determined by the parties. The parties agree that privileged communications
  and/or work product created on or after April 19, 2019, need not be included on the privilege
  logs exchanged unless specifically requested. The parties agree that any claim of privilege
  asserted in objecting to any interrogatory or production demand will include the information
  contained in S.D. Fla. Local Rule 26.1(g)(3).
         The parties are discussing the need for limits on discovery, including limits on the
  number of requests for production, interrogatories, requests for admission, and party
  depositions. The parties will notify the Court if intervention is necessary to help the parties
  reach agreement.
         In light of the fact that disclosure of confidential and proprietary information will be
  necessary in this case, the parties agree to meet and confer on a proposed protective order to
  submit to the Court for approval.
         To the extent this action requires the production of electronically stored information
  (“ESI”), the parties intend to prepare an agreement governing such ESI production and agree
  to use the ESI Checklist available on the Court’s website to guide negotiation of that ESI
  agreement.




                                                  3
Case 1:19-cv-21507-MGC Document 24 Entered on FLSD Docket 06/24/2019 Page 4 of 8




  Dated: June 24, 2019

  Respectfully submitted,


   By: s/ Richard Guerra                   By: s/ David A. Coulson
       Richard Guerra                          David A. Coulson
       Fla. Bar No. 689521                     Fla. Bar No.: 176222
       Email: rguerra@brickellip.com           Email: coulsond@gtlaw.com
       Rafael Perez                            Robert S. Galbo
       Fla. Bar No. 543101                     Florida Bar No.: 106937
       Email: rperez@brickellip.com            Email: galbor@gtlaw.com
       THE BRICKELL IP GROUP, PLLC             GREENBERG TRAURIG, P.A.
       1101 Brickell Avenue                    333 S.E. 2nd Avenue, Suite 4400
       South Tower, Suite 800                  Miami, Florida 33131
       Miami, Florida 33131                    Telephone: (305) 579-0500
                                               Facsimile: (305) 579-0717
       Michael Eisenberg
       (admitted pro hac vice)                 Scott J. Bornstein
       Email:                                  (admitted pro hac vice)
       Michael.Eisenberg@hklaw.com             Email: bornsteins@gtlaw.com
       HOLLAND & KNIGHT, LLP                   Elena B. Araj
       31 West 52nd Street                     (admitted pro hac vice)
       New York, NY 10019                      Email: araje@gtlaw.com
       Telephone: (212) 513-3529               GREENBERG TRAURIG, P.A.
       Facsimile: (212) 385-9010               200 Park Ave
                                               New York, NY 10166
       Attorneys for Plaintiffs
                                               Nicholas A. Brown
                                               (admitted pro hac vice)
                                               Email: brownn@gtlaw.com
                                               GREENBERG TRAURIG, P.A.
                                               4 Embarcadero Ctr, Ste. 3000
                                               San Francisco, CA 94111-5983
                                               Telephone: (415) 655-1271

                                               Of counsel:
                                               Robert P. Lynn, Jr.
                                               Email: rplynn@lgdlaw.com
                                               Stephen W. Livingston
                                               Email: swlivingston@lgdlaw.com
                                               LYNN GARTNER DUNNE, LLP
                                               330 Old Country Road, Suite 103
                                               Mineola, NY 11501
                                               Telephone: (516) 742-6200

                                               Attorneys for Defendant


                                       4
Case 1:19-cv-21507-MGC Document 24 Entered on FLSD Docket 06/24/2019 Page 5 of 8



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

  CM/ECF notice on June 24, 2019 on all counsel or parties of record on the Service List below.

                                            s/ Richard Guerra
                                            Richard Guerra

                                        SERVICE LIST

      David A. Coulson
      Email: coulsond@gtlaw.com
      Robert S. Galbo
      Email: galbor@gtlaw.com
      GREENBERG TRAURIG, P.A.
      333 S.E. 2nd Avenue, Suite 4400
      Miami, Florida 33131
      Telephone: (305) 579-0500
      Facsimile: (305) 579-0717

      Scott J. Bornstein
      Email: bornsteins@gtlaw.com
      Elena B. Araj
      Email: araje@gtlaw.com
      GREENBERG TRAURIG, P.A.
      200 Park Ave
      New York, NY 10166

      Nicholas A. Brown
      Email: brownn@gtlaw.com
      GREENBERG TRAURIG, P.A.
      4 Embarcadero Ctr, Ste. 3000
      San Francisco, CA 94111-5983
      Telephone: (415) 655-1271




                                               3
Case 1:19-cv-21507-MGC Document 24 Entered on FLSD Docket 06/24/2019 Page 6 of 8



             Attachment A: Pretrial Deadlines, Pretrial Conference and Trial Date

  [October 25, 2019 Amendment of pleadings, other than to join parties.]

  [May 11, 2020] All Markman motions and accompanying memoranda of law must be filed.]

  June 12, 2020 Joinder of parties and claims, and amendment of pleadings.

  August 21, 2020 Parties will furnish opposing counsel with a written list containing the names
  and addresses of all fact witnesses intended to be called at trial and only those witnesses listed
  will be permitted to testify unless good cause is shown and there is no prejudice to opposing
  party. The parties are under a continuing obligation to supplement discovery responses within
  ten days of receipt or other notice of new or revised information.

  September 11, 2020 All fact discovery must be completed.

  October 9, 2020 Plaintiff [Any party having the burden of proof on any claims at issue] must
  furnish expert witness list[s] to the Defendant, along with the summaries/reports required by
  Fed. R. Civ. P. 26(a)(2), and only those expert witnesses will be permitted to testify. Within
  the fourteen-day period thereafter, Plaintiff [the disclosing party] will make its experts
  available for deposition by Defendant.

  December 18, 2020 All dispositive and other pretrial motions not explicitly excluded by Local
  Rule 7.1(a)(1), and accompanying memoranda of law must be filed. A minimum of 17 weeks
  is required for the Court to review dispositive motions prior to filing of the joint pretrial
  stipulation. If no dispositive motions will be filed, clearly note this fact in the Joint Scheduling
  Report.

  November 6, 2020 Defendant [The parties] must furnish expert [rebuttal] witness list[s] to the
  Plaintiff along with the summaries/reports required by Fed. R. Civ. P. 26(a)(2), and only
  those expert witnesses will be permitted to testify. Within the fourteen-day period thereafter,
  Defendant [the parties] will make its experts available for deposition by Plaintiff.

  December 4, 2020 All expert discovery must be completed.

  February 12, 2021 All Daubert and Markman motions and accompanying memoranda of law
  must be filed. If a Daubert or Markman hearing is necessary, add that as an additional deadline at the
  bottom of Attachment A.

  February 19, 2021 Mediation must be completed. (The parties should select the earliest date
  to maximize resolution of the case in a manner that promotes client and judicial economy.)

  April 30, 2021 (a) Joint pretrial stipulation must be filed pursuant to Local Rule 16.1(e). The
  pretrial stipulation will include Plaintiff’s non-binding breakdown of damages with
  corresponding amounts; the witness lists will be pared down to those witnesses the parties
  actually intend to call at trial; and the exhibit lists will identify the witness introducing each
Case 1:19-cv-21507-MGC Document 24 Entered on FLSD Docket 06/24/2019 Page 7 of 8



  exhibit. The parties will meet at least one month prior to the deadline for filing the pretrial
  stipulation to confer on the preparation of that stipulation. The Court will not accept
  unilateral pretrial stipulations, and will strike, sua sponte, any such submissions; and

  (b) Joint Summary of Respective Motions in Limine must be filed. The Summary will contain
  a cover page providing the style of the case and an index of the motions in limine. The
  Summary will also include for each evidentiary issue: (i) a one page motion identifying the
  evidence sought to be precluded at trial and citing legal authority supporting exclusion; and
  (ii) a one page response to the motion providing a statement of the purpose for which the
  challenged evidence would be offered and citing legal authority in support of admission of the
  challenged evidence. The parties will work together to prepare the Summary. Prior to
  submission of the Summary, the parties are encouraged to resolve evidentiary issues through
  stipulation.

  June 2, 2021 Final proposed jury instructions (for jury trial) or findings of fact and conclusions
  of law (for bench trial) must be submitted. (A courtesy copy will be submitted to chambers at
  cooke@flsd.uscourts.gov, in Microsoft Word format). Each party’s trial witness list, with one-
  sentence synopsis and time needed for direct and cross examination; proposed voir dire
  questions; and deposition designations.

  June 7, 2021 Trial Date.


  [June 29, 2020 Deadline for Markman hearing to be held.]
Case 1:19-cv-21507-MGC Document 24 Entered on FLSD Docket 06/24/2019 Page 8 of 8



                     Attachment C: Magistrate Judge Jurisdiction Election Form

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                          Case No. 19-21507-Civ-COOKE/GOODMAN

  SEOUL SEMICONDUCTOR CO.,
  LTD., a Korean corporation, et al.,

         Plaintiffs,

  vs.

  SATCO PRODUCTS, INC.,

        Defendant.
  __________________________________/

                 ELECTION TO JURISDICTION BY A UNITED STATES
              MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS

         In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to the
  above-captioned civil matter hereby jointly and voluntarily elect to have a United States
  Magistrate Judge decide the following motions and issue a final order or judgment with
  respect thereto:
         1.      Motions for Costs Yes _____ No _x__
         2.      Motions for Attorney’s Fees Yes _____ No __x__
         3.      Motions for Sanctions Yes _____ No __x__

         _6/24/2019_            _/Richard Guerra/____________________
         (Date)                 (Signature-Plaintiffs’ Counsel)

         _6/24/2019_            _/David A. Coulson/__________________
         (Date)                 (Signature-Defendant’s Counsel)
